Case 1:20-cv-22876-XXXX Document 1 Entered on FLSD Docket 07/13/2020 Page 1 of 22



                              IN THE UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                          (Miami Division)

  THADDEUS A. MENSAH,

          Plaintiff,

  vs.

  STEVEN MNUCHIN, SECRETARY,
  UNITED STATES DEPARTMENT OF
  TREASURY,

          Defendant.
                                                /

                                    COMPLAINT FOR DAMAGES

          Plaintiff, THADDEUS A. MENSAH, sues Defendant, STEVEN MNUCHIN,

  SECRETARY, UNITED STATES DEPARTMENT OF TREASURY, and shows:

                                             Introduction

          1.           This is an action by THADDEUS A. MENSAH against his former employer, the

  Internal Revenue Service, for discrimination based on his disabilities, race and national origin and

  reprisal for seeking reasonable accommodations for his disabilities. By the filing of this action,

  Plaintiff seeks compensatory damages, equitable relief, and an award of costs and attorneys’ fees.

                                             Jurisdiction

          2.      This action arises under Title VII of the Civil Rights Act of 1964, as amended, 42

  U.S.C. § 2000e-16, et seq. (“Title VII”) which applies to employees of the federal government and

  the Rehabilitation Act of 1973, 29 U.S.C. § 701, et seq. (Rehabilitation Act). The Court has federal

  question jurisdiction over Plaintiff’s Title VII claims pursuant to 42 U.S.C. § 2000e-16 and

  jurisdiction over both the Title VII claims and the Rehabilitation Act claims under 28 U.S.C. §

  1331.

                                                    1
Case 1:20-cv-22876-XXXX Document 1 Entered on FLSD Docket 07/13/2020 Page 2 of 22



                                                  Venue

         3.      This action properly lies in the Miami Dade Division of the United States District

  Court for the Southern District of Florida, because the unlawful employment practices were

  committed in Miami-Dade County and all employment records relevant to such unlawful

  employment practices are maintained and administered within this judicial district.

                                                 Parties

         4.       Plaintiff, THADDEUS A. MENSAH (hereafter “Plaintiff” or “MENSAH”), at all

  times material, was a Tax Compliance Officer employed by the Internal Revenue Service, which

  is part of the UNITED STATES DEPARTMENT OF TREASURY.

         5.      Plaintiff currently resides in New Jersey and is a black American citizen whose

  country of origin is Ghana, Africa. He is therefore protected from discrimination under Title VII

  based on his race and national origin.      MENSAH is also protected by 42 U.S.C. § 2000e-3(a)

  which prohibits discrimination against employees who oppose unlawful employment practices

  under Title VII, or who file administrative charges of discrimination under Title VII.

         6.      At all times material, Plaintiff was “handicapped” under the Rehabilitation Act of

  1973, 29 U.S.C. § 701, et seq., in that he suffers from physical impairments, i.e., glaucoma,

  diabetes, anxiety disorder, major depression and attention deficit disorder (ADD), that, either alone

  or in combination, substantially limit one or more major life activities, he had a record of such

  impairments and/or was regarded as having such impairments. Plaintiff was also a “qualified

  individual” under the Rehabilitation Act, in that he could perform the essential functions of his job

  as a Tax Compliance Officer with or without reasonable accommodations, and in fact performed

  those functions at a fully successful level or better.

         7.      Defendant, STEVEN C. MNUCHIN, is the current SECRETARY OF THE

  UNITED STATES DEPARTMENT OF TREASURY (hereafter “Defendant,” “Agency” or
                                                     2
Case 1:20-cv-22876-XXXX Document 1 Entered on FLSD Docket 07/13/2020 Page 3 of 22



  “TREASURY”), which includes the Internal Revenue Service (“IRS”) where Plaintiff worked and

  is named as Plaintiff’s employer in accordance with 42 U.S.C. § 2000e-16(c). TREASURY is also

  an Executive Agency of the United States under the Rehabilitation Act, 29 U.S.C. § 701, et seq.

                               Exhaustion of Administrative Remedies

         8.      On or about January 31, 2018, MENSAH timely filed a Formal EEO Complaint of

  Discrimination with Defendant’s EEO Office, raising claims for race discrimination, national

  original discrimination, disability discrimination and reprisal, which was assigned TD Case No.

  IRS-18-0109-F (hereafter “EEO Complaint”).

         9.      After the IRS completed the processing of the EEO Complaint and issued a Report

  of Investigation, MENSAH timely filed a request for a hearing on August 13, 2018 and the EEO

  Complaint was assigned EEOC Case No. 510-2018-00438X and designated for hearing before an

  administrative judge in the EEOC Miami District Office.

         10.      On June 19, 2020, Plaintiff withdrew his EEO Complaint and hearing request from

  the EEOC pursuant to 29 C.F.R. § 1614.407(a)-(b) because more than 180 days had elapsed since

  the hearing request with no final action by the EEOC. Pursuant to Plaintiff’s request, an Order of

  Dismissal was entered by the EEOC on June 19, 2020.

         11.     This civil action is being filed within thirty days of withdrawing the EEO Complaint

  from the EEOC and the entry of the EEOC Order of Dismissal on June 19, 2020. MENSAH has

  therefore complied with all administrative prerequisites to pursue his claims in the United States

  District Court for the Southern District of Florida.

         12.      MENSAH has retained the undersigned attorney to represent him in this case and

  is obligated to pay reasonable costs and fees for his attorney’s services in the event he is the

  prevailing party in this matter.



                                                    3
Case 1:20-cv-22876-XXXX Document 1 Entered on FLSD Docket 07/13/2020 Page 4 of 22



                                    General Factual Allegations

         13.     Plaintiff was hired by the Agency in 2008 in California as a disabled individual

  under the Agency’s Workforce Recruitment Program for Students with Disabilities. He was

  employed by the IRS for nearly ten years in California (2008 to 2013) and Florida (2013 to 2017),

  with his last day of work on December 22, 2017.

         14.     MENSAH is an American citizen whose country of origin is Ghana, Africa.

         15.     Plaintiff initially worked for Defendant in California until 2013, when MENSAH

  transferred to a position in the Fort Myers, Florida office as a Tax Compliance Officer (GS-0526-

  09), working under the supervision of Group Leader Connelia Finn. Even with his disabilities,

  MENSAH was able to meet the caseload and performance standards for his position without any

  need for reasonable accommodations while assigned to the Fort Myers Office under the

  supervision of Connelia Finn.

         16.     In or about November 2014, MENSAH applied for and was granted a hardship

  transfer to the Miami Tax Compliance Office in Miami, Florida, where he was assigned to Group

  5 under the supervision of Patricia Benedetti. At the time of the transfer, MENSAH had completed

  his probationary period and training in Fort Myers and was rated as “fully successful” on his annual

  performance appraisal.

         17.     Once he transferred to Miami, the consistently higher caseload and lack of

  managerial support in Miami began to exacerbate Plaintiff’s disabilities and made it increasingly

  difficult to meet the performance expectations of Patricia Benedetti. Plaintiff’s average weekly

  caseload in Miami regularly exceeded 100 cases, which was significantly more than in Fort Myers

  and approximately 30% higher than the Agency guidelines which dictated an average caseload of

  65-70 for GS-9 and GS-11 Tax Compliance Officers.



                                                   4
Case 1:20-cv-22876-XXXX Document 1 Entered on FLSD Docket 07/13/2020 Page 5 of 22



         18.     During the period from November 2015 through June 2016, Ms. Benedetti was

  detailed to other duties by the Agency and although she physically remained in Miami during her

  temporary assignment, Connelia Finn was appointed as the Acting Manager of the Miami TCO.

  Ms. Finn was still domiciled in Fort Myers but she made frequent trips to Miami to meet in person

  with MENSAH and the employees in Group 5.

         19.     When MENSAH’s disabilities began to affect his performance in Miami beginning

  in early 2016, he initially tried to speak with Ms. Benedetti about his issues, but instead of showing

  any empathy or referring him to the Agency’s Reasonable Accommodations Coordinator or EEO

  Office, Ms. Benedetti instead mocked Plaintiff for seeking assistance and accused him of trying to

  use his disabilities as an excuse for not doing his job.

         20.     Because he had a good working relationship with Connelia Finn, Plaintiff also

  discussed with her the difficulties he was having with his caseload under Ms. Benedetti and asked

  for suggestions and guidance about how to stay organized while meeting the increased caseload.

  In April 2016, Ms. Finn advised Plaintiff to consider seeking assistance through the Agency EAP

  program and she continued to work with him to improve his performance until her assignment as

  Acting Group Manager ended in September 2016.

         21.     Despite the significantly higher workload in Miami, MENSA received a fully

  successful rating of 3.0 from Connelia Finn on his annual evaluation in June 2016, which was

  reviewed and approved by Patricia Benedetti and her supervisor, Territory Manager Debbie

  McMillan.

         22.     Prior to returning to Fort Myers, Ms. Finn also completed a “departure evaluation”

  of Plaintiff for the period of June 1, 2016 to September 17, 2016, in which she again rated him

  “fully successful” with an average CJE score of 3.0.



                                                    5
Case 1:20-cv-22876-XXXX Document 1 Entered on FLSD Docket 07/13/2020 Page 6 of 22



         23.     After Ms. Benedetti resumed her day-to-day duties as Group Manager in September

  2016, she once again increased Plaintiff’s caseload and renewed her harsh and unwarranted

  criticism of his job performance whenever he tried to seek guidance or assistance.

         24.     In late September 2016, MENSAH spoke with his union representative, Pucho

  Perez, who agreed that the workload that Ms. Benedetti assigned to Plaintiff and the other

  employees under her supervision exceeded the Agency’s guidelines and was unreasonable.

         25.     On September 27, 2016, Plaintiff sent the following email to Patricia Benedetti and

  her supervisor, Territory Manager Debbie McMillan:


         I would like to discuss a very personal and Important matter with you. I have a serious
         health issue and would like to schedule a conference call meeting and discuss it with you.
         I believe it is important to let you know what is going on with me so that you may able to
         help me with my work from now on. Please let me know what day is available this week
         for to discuss this Issue.

         Thank you so much for your patience with me being here.

         Sincerely Yours,

         Thaddeus Mensah
         TCO, Miami POD


         26.     After Plaintiff sent his email, a brief conference call was scheduled, during which

  MENSAH advised Patricia Benedetti and Debbie McMillan of his disabilities and asked them to

  consider some type of adjustment or reduction of his extremely high workload and/or new case

  assignments so that his caseload would not exceed the Agency’s own guidelines for his position.

         27.     On October 3, 2017, Patricia Benedetti emailed MENSAH and advised him that

  since he had requested reasonable accommodations for his disabilities, he needed to complete and

  submit a formal written request.in accordance with Agency policies and procedures.




                                                  6
Case 1:20-cv-22876-XXXX Document 1 Entered on FLSD Docket 07/13/2020 Page 7 of 22



         28.     In accordance with Patricia Benedetti’s instructions, Plaintiff submitted a Treasury

  Form 13661 Reasonable Accommodations Request on October 27, 2016, for multiple

  impairments, including glaucoma, ADD and diabetes.            As a reasonable accommodation,

  MENSAH requested a 20% to 30% reduction of this then-average caseload of more than 100 cases,

  so that his workload would be consistent with his job description and Agency guidelines that

  dictated an average caseload of 65 to 70 cases.

         29.     At the time he submitted the Form 13661, MENSAH was unaware that Patricia

  Benedetti and Debbie McMillan had already made a final decision in early October 2016 to deny

  his request for any type of caseload adjustment or reductions as an accommodation for his ADD,

  depression and anxiety disorder.

         30.     The decision to deny the request for accommodations was made unilaterally by Ms.

  Benedetti and Ms. McMillan and in clear violation of Defendant’s own EEO policies and

  procedures. Ms. Benedetti conducted her own “legal research” and there was no meaningful

  interactive process with Plaintiff to discuss the request and the accommodations were summarily

  rejected by local management long prior to any involvement by Brenda Kampe, the subject matter

  expert assigned to the case by the Agency Reasonable Coordinator in mid-December 2016.

         31.     In addition to the lack of any interactive process as required by the Rehabilitation

  Act, although Ms. Benedetti later claimed that Plaintiff’s excessive caseload was an essential

  function of his position that could not be modified, the Agency never conducted any formal review

  of the essential functions to determine the appropriate caseload for the position (or whether

  Plaintiff’s caseload was appropriate) and there was no discussion or analysis as to whether the

  requested accommodations would have created any undue hardship. Instead, Ms. Benedetti – who

  had no subject matter expertise or formal training regarding the Agency’s EEO policies -- was

  permitted to arbitrarily determine at the outset of the process that MENSAH’s average caseload of
                                                    7
Case 1:20-cv-22876-XXXX Document 1 Entered on FLSD Docket 07/13/2020 Page 8 of 22



  over 100 cases was due to his own alleged shortcomings and her false narrative was taken at face

  value by Debbie McMillan, who was based in Jacksonville, Florida and rarely spent any time in

  the Miami Office.

         32.     In addition to improperly denying the reasonable accommodation request at the

  local level, with no subject matter expertise and without any formal notice to Plaintiff, Patricia

  Benedetti reacted in an openly negative and hostile manner to Plaintiff’s formal requests for

  accommodations and his subsequent attempts to discuss the issues as part of the interactive

  process. By her actions and words, it appeared that Ms. Benedetti was annoyed by MENSAH’s

  accommodation requests and viewed them as an excuse to avoid doing his job and an attempt to

  undermine her managerial right and authority to assign his workload, and she therefore began to

  retaliate against MENSAH for continuing to seek accommodations for his ADD, depression and

  anxiety disorder. The retaliation continued for nearly a year until Ms. Benedetti left the Miami

  Office for another position in or about July 2017, and included heightened and unwarranted

  criticism of Plaintiff’s work-product and job performance and inappropriate mocking and verbal

  abuse of MENSAH during group meetings and when he attempted to initiate private discussions

  with her about his disabilities, how they affected his ability to perform his job duties and the status

  of his accommodations requests.

         33.     Upon information and belief, Ms. Benedetti also violated Agency policies when

  she shared confidential information about Plaintiff’s disabilities and his accommodation requests

  with the Miami Group Clerk, Domingo Antonio Jimenez. Plaintiff had enjoyed a good working

  relationship with Mr. Jimenez during his first year in Miami but after MENSAH made his initial

  request for workload accommodations in late September 2016, Mr. Jimenez’ attitude and treatment

  of Plaintiff changed, and he began to openly mock Plaintiff in group meetings and single him for

  unfair criticism that was not directed to other employees.
                                                    8
Case 1:20-cv-22876-XXXX Document 1 Entered on FLSD Docket 07/13/2020 Page 9 of 22



         34.     Despite the fact that he did not hold any managerial or supervisory position,

  Domingo Antonio Jimenez berated MENSAH in front of his co-workers and Patricia Benedetti,

  complaining that Plaintiff did not know how to do his job and that Plaintiff’s mistakes were making

  his own job harder. He also refused to provide with the same level of administrative support that

  he readily gave to Plaintiff’s co-workers and mocked Plaintiff’s national origin by making

  offensive jokes and negative references about the fact that Plaintiff was born in Ghana, Africa

  before he became a United States Citizen.

         35.     At least one of Plaintiff’s co-workers (Heidi Rodriguez) spoke to Mr. Jimenez to

  advise him that it was inappropriate to mock MENSAH and discuss his job performance in

  meetings, but to Plaintiff’s knowledge, no remedial action was ever take by Ms. Benedetti or

  Debbie McMillan to stop the verbal abuse from Mr. Jimenez or his constant mocking and criticism

  of MENSAH.

         36.     At the same time Patricia Benedetti was increasing her scrutiny and criticism of

  MENSAH’s job performance during the last three months of 2016, she was also undermining and

  frustrating his ability to complete his existing workload in a timely manner. For example, she

  changed Plaintiff’s work schedule from five eight hour days per week (which he had started

  working at the suggestion of Connelia Finn) and required him to work a “compressed schedule”

  of four ten hour days, despite the fact that the longer days were more fatiguing and therefore

  increased the difficulties he had with focus, concentration and workload management.

         37.     Although Patricia Benedetti was known to have a very blunt direct and sometimes

  rude management style, MENSAH’s co-workers agreed that she singled Plaintiff out for harsh

  criticism more often than anyone else in the group, despite the fact that he treated her and others

  with the utmost respect and always spoke in a calm, polite and professional manner.



                                                  9
Case 1:20-cv-22876-XXXX Document 1 Entered on FLSD Docket 07/13/2020 Page 10 of 22



           38.      MENSAH’s ability to communicate with Patricia Benedetti about his workload

   issues and accommodation requests was further eroded by Ms. Benedetti’s frequent recurring

   details to other management duties between October 2016 and July 2017. During this time frame,

   Ms. Benedetti was replaced by a rotation of Acting Group Managers who were drawn from

   Plaintiff’s co-workers in Group 5, and who had no authority or responsibility under the Agency’s

   policies to make decisions on accommodation requests or communicate such decisions while in an

   acting status.

           39.      On the rare occasions when she was not detailed to other duties, Ms. Benedetti also

   denied (or simply ignored) Plaintiff’s requests for periodic “workload reviews” or any additional

   training that would assist him in managing his caseload and spoke down to him in an extremely

   harsh and unprofessional manner when he tried to seek her assistance or guidance.        Instead of

   assisting Plaintiff in the same responsive manner as she did with his co-workers who requested

   guidance, Patricia Benedetti began to intensify her documentation of his errors and mistakes and

   on several occasions she even privately accused MENSAH of using his disabilities as an excuse

   for the fact that he was stupid and lazy.

           40.      When nearly two months passed without any interactive process or response to his

   formal request for accommodations, Plaintiff submitted a second Form 13661 Reasonable

   Accommodations Request on December 23, 2016, for anxiety disorder and attention deficit

   disorder. This form was completed by a licensed clinical social worker who had treated Plaintiff

   and requested “workload adjustment to achieve manageable stress levels.”

           41.      On January 20, 2017, after several more weeks passed with no response to his

   accommodation requests, MENSAH submitted his second Form 13661 Reasonable

   Accommodations Request for glaucoma and on January 22, 2017, a third Form 13661 was

   submitted for Plaintiff’s ADD and anxiety disorder.
                                                    10
Case 1:20-cv-22876-XXXX Document 1 Entered on FLSD Docket 07/13/2020 Page 11 of 22



          42.     In late January or early February 2017, MENSAH was formally notified that his

   accommodation requests for glaucoma and diabetes had been granted, and that he would be

   receiving an ergonomic chair and keyboard along, noise-cancelling headphones and an assistive

   device to increase the size of the font on his computer screen.    However, despite his frequent

   inquiries, there was still no formal response to his three separate requests for accommodations for

   his ADD, depression and anxiety disorder, and no interactive process had occurred.

          43.     Instead of responding to Plaintiff’s numerous inquiries about his request for

   accommodations for ADD, depression and anxiety disorder or initiating the interactive process

   required by the Agency’s policies, on the increasingly rare occasions that she was in the office,

   Ms. Benedetti continued to criticize and document his job performance.         During this period,

   MENSAH once again had few opportunities to even communicate with Ms. Benedetti about his

   accommodation requests or his workload issues, and the acting managers during her details

   (Plaintiff’s co-workers Heidi Rodriguez and Ana Perdomo) were not involved in the decision

   making process on the accommodations issues and had no authority to speak about it.

          44.     Plaintiff was supposed to receive his annual performance appraisal from Patricia

   Benedetti in June 2017. In light of Ms. Benedetti’s harsh criticism over the prior months, her

   frequent details to other duties and the Agency’s failure to engage in the interactive process or

   respond to his requests for accommodations for over six months, Plaintiff was highly concerned

   that the review process would not be conducted fairly by Ms. Benedetti and instead would be used

   against him.

          45.     While MENSAH was trying to schedule his annual evaluation meeting in June

   2017, he was unaware of two significant events that occurred on his requests for accommodations

   that had now been pending for over six months.



                                                   11
Case 1:20-cv-22876-XXXX Document 1 Entered on FLSD Docket 07/13/2020 Page 12 of 22



          46.     On June 22, 2017, the assigned Reasonable Accommodation Coordinator Brenda

   Kampe received a report from Papiya Ray, M.D., Occupational Medicine Consultant, who was

   engaged by the Agency to conduct an independent review of Plaintiff’s request for an adjustment

   of his workload. Although Dr. Ray was not asked to render a decision on whether a “30% caseload

   reduction” should be granted by the Agency under its EEO policies, based on her review of

   Plaintiff’s job description and the information from Plaintiff’s mental health care providers, she

   concluded that “a reduction in caseload would reduce one of those stressors, thereby improving

   his symptoms and relieving some of his limitations.”

          47.     On June 26, 2017, Brenda Kampe forwarded Dr. Ray’s letter to Plaintiff, Patricia

   Benedetti and Debbie McMillan with a request for management to consider the 30% caseload

   reduction.   There is no indication that Ms. Benedetti or Ms. McMillan ever followed Brenda

   Kampe’s recommendation to consider the caseload reduction in light of Dr. Ray’s opinion, and

   there was no interactive process or discussion with MENSAH regarding Dr. Ray’s findings.

          48.     One day later, on June 27, 2017 – over eight months following Plaintiff’s

   submission of the first Treasury Form 13661 in October 2016 -- Debbie McMillan finally

   completed Part IV of Form 13661 and denied MENSAH’s request for what was described as a

   “reduction of workload.” In Section 2 of Part IV (Reasons for Denial), Ms. McMillan chose the

   following options:     “Accommodation Ineffective/Inappropriate,” “Accommodation Would

   Require Removal of Essential Function” and “Accommodation Would Require Lowering of

   Performance or Production Standard.” She did not check the box for “Accommodation Would

   Cause Undue Hardship.”

          49.     In Section 4 of Part IV, Debbie McMillan wrote the following narrative of the

   reasons for the decision:



                                                  12
Case 1:20-cv-22876-XXXX Document 1 Entered on FLSD Docket 07/13/2020 Page 13 of 22



          An employee with a disability must meet the same production standards, whether
          quantitative or qualitative, as a non-disabled employee in the same job. Lowering or
          changing a production standard because an employee cannot meet it due to a disability is
          not considered a reasonable accommodation.

          However, a reasonable accommodation may be required to assist an employee in meeting
          a specific production standard. In this case, the employee has been provided with
          ergonomic chair and IRAP Equipment, including large monitor, large keyboard, noise
          canceling headphones and Zoom technology in order to assist him in meeting the
          performance and production standards of the position. He also has been provided with a
          mentor/coach for technical and procedural support.


          50.     In addition to providing the employee with a statement of the reasons for the

   decision on an accommodations request, Sections 4 and 5 of Part IV give critical notice of the

   employee’s rights to seek reconsideration of the denial (within 15 days of receipt) and the right to

   challenge the decision through the Agency’s EEO process (within 45 days of receipt).

          51.      Defendant’s policies require an employee to be provided with the formal denial of

   an accommodations request, but MENSAH never received a copy of Part IV of the Form 13661

   that was purportedly completed by Debbie McMillan on June 27, 2017. As a result, the Agency

   deprived MENSAH of any notice of his right to seek reconsideration or avail himself of the EEO

   process, which he certainly would have exercised in light of his concerns about the unreasonable

   delays in responding to his requests and the unfair treatment he had received from Patricia

   Benedetti after he submitted his requests.

          52.     Although Plaintiff made his initial request to schedule his annual evaluation

   meeting in early June 2017, Patricia Benedetti was too busy to meet with him until almost two

   months later, on July 23, 2017. When they finally met to review and discuss his evaluation, Ms.

   Benedetti was in the process of transferring to a new position in the Agency’s office in Plantation,

   Broward County, Florida, after which she would no longer be MENSAH’s supervisor.                She

   seemed distracted and irritated during the brief meeting, and spoke to Plaintiff in an extremely

                                                   13
Case 1:20-cv-22876-XXXX Document 1 Entered on FLSD Docket 07/13/2020 Page 14 of 22



   rude and unprofessional manner concerning his job performance during the preceding year, even

   though she had spent most of the year detailed to other duties while MENSAH reported to a series

   of Acting Managers.

             53.   Because he received a score only 1.8 on his evaluation, Agency policies dictated

   that Plaintiff was to be placed on a formal Performance Improvement Plan (PIP) and that if is

   performance did not improve or if he failed to find another position within the Agency he could

   be involuntarily separated from his employment.

             54.   MENSAH filed a written appeal of his evaluation with Defendant’s Human

   Resources Department on July 30, 2017. The seven-page document listed and discussed in detail

   several concerns, including “lack of fairness in the evaluation process” and “Discrimination

   because of my disability” and noted that Plaintiff he had made several requests for

   accommodations prior to receiving the evaluation.

             55.   Patricia Benedetti was never provided with a copy of the appeal by Human

   Resources and MENSAH never received any response from Human Resources to either the appeal

   or his complaint of disability discrimination during the evaluation cycle, nor was he provided with

   any notice regarding his EEO rights.

             56.   Patricia Benedetti formally left the Miami Office by the end of July 2017 and was

   once again replaced by a rotation of Acting Group Managers who had no authority to consider or

   make decisions on accommodation requests and no desire to assist MENSAH with his caseload

   issues.

             57.   After Patricia Benedetti gave MENSAH a score of 1.8 on his evaluation, Brenda

   Kampe was directed by her supervisor to assist Plaintiff in his own efforts to self-locate an

   alternative position within the Agency that he could perform. If he was not successful in finding

   another position on his own, he was to be placed on a PIP.
                                                   14
Case 1:20-cv-22876-XXXX Document 1 Entered on FLSD Docket 07/13/2020 Page 15 of 22



             58.   Despite Ms. Kampe’s efforts, no suitable positions were found between August and

   the end of December 2017, and Plaintiff was never offered another job within the Agency.

             59.   During the several months that Ms. Kampe worked with Plaintiff to help him self-

   locate another position, she still never advised him that local management had formally denied his

   requests for accommodations and never provided him with a copy of Part IV of the Form 13661

   that was purportedly completed by Debbie McMillan on June 27, 2017.

             60.   Due to Hurricane Irma, the Miami Tax Office was closed for several weeks in

   September and early October 2017. During this period employees worked from home and an

   online WhatsApp chat group was set up so that the employees could continue to communicate

   about work-related issues if necessary. The employees in Plaintiff’s group were aware that he

   was visiting family in Ghana from September 18, 2017 to October 23, 2017 due to a death in his

   family.

             61.   Prior to MENSAH’s return from Ghana, on or about October 20, 2017, Group

   Clerk, Domingo Antonio Jimenez posted an extremely offensive picture on the employee chat

   group, which depicted an individual dressed in what appeared to a ceremonial African tribal

   costume with feathers, spear and shield, under which Mr. Jimenez had typed the words “TCO

   Returns Home.”

             62.   Plaintiff became aware of the offensive WhatsApp posting by Mr. Jimenez upon

   returning to the office from his trip to Ghana and was extremely distressed by the incident and the

   ongoing harassment from Mr. Jimenez. He reported the incident to the Acting Group Manager,

   Xavier Berros Rosero, who advised him of his option to seek EEO counseling regarding the

   harassment from Mr. Jimenez.




                                                   15
Case 1:20-cv-22876-XXXX Document 1 Entered on FLSD Docket 07/13/2020 Page 16 of 22



          63.     Because he was already working with her on a potential reassignment, MENSAH

   initially contacted Brenda Kampe about his discrimination complaint against Domingo Antonio

   Jimenez, who in turn advised him to contact Defendant’s EEO Office.

          64.     When he contacted the Agency EEO Office on November 14, 2017 to seek

   counseling, Plaintiff had still not been advised by the Agency of the formal denial of his

   accommodation request and, in violation of Agency policies, had still never been provided with

   Part D of the Form 13661 Request for Accommodations that was purportedly completed by Debbie

   McMillan on June 27, 2017. He therefore raised issues regarding the denial of reasonable

   accommodations, disparate treatment and hostile work environment based on his disabilities, race

   and national origin discrimination.

          65.     By mid-November, MENSAH was suffering from acute anxiety and depression as

   a result of his workplace issues, which led his treating mental health-care provider, Dr. Stanley

   Seidman, to prepare a 24-page page report on November 10, 2017 detailing his diagnosis and

   treatment of Plaintiff and the basis for his support of Plaintiff’s request for an adjustment of his

   caseload as a reasonable accommodation.

          66.     MENSAH submitted a copy of Dr. Seidman’s report to Agency management and

   during the EEO counselling process, he made a final request for a reduction of his still-excessive

   caseload as a reasonable accommodation for his disabilities, which was again denied by Debbie

   McMillan in early December 2017.

          67.     Despite several requests during the EEO counselling process, Plaintiff was also

   never advised whether any disciplinary or other remedial action was taken against Antonio

   Domingo Jimenez for the offensive WhatsApp posting.

          68.     In early December 2017, MENSAH reported another incident to management and

   the EEO counselor after Mr. Jimenez refused to provide Plaintiff with ink cartridges for his printer
                                                   16
Case 1:20-cv-22876-XXXX Document 1 Entered on FLSD Docket 07/13/2020 Page 17 of 22



   even while he was handing out ink cartridges to his co-workers, and then aggressively yelled at

   MENSAH to go get them himself from the supply room if he needed them.

             69.   On December 22, 2017, Dr. Seidman wrote a note to the “Concerned IRS” which

   stated as follows: “Thaddeus is under my care for a severe stress disorder. As of December 22,

   2017, due to the severity of his mental status, I am recommending that he cease performing case

   work with the IRS and that he apply for disability immediately.”

             70.   Following his removal from work by Dr. Seidman, Plaintiff applied for disability

   retirement with the Office of Personnel Management on February 2, 2018.

             71.   By decision dated August 18, 2018, OPM determined that Plaintiff eligible for

   disability retirement because he was “disabled for your position as a Tax Compliance Officer due

   to generalized anxiety disorder and major depressive disorder.”

             72.   There are no legitimate reasons for Defendant’s denial of Plaintiff’s requests for

   reasonable accommodations, the reprisal he endured from Patricia Benedetti following his requests

   for accommodations or the discrimination to which he was subjected based on race and national

   origin.

             73.   As a result of Defendant’s denial of reasonable accommodations from October

   2016 to December 2017 and the discrimination and hostile work environment created by Patricia

   Benedetti and Antonio Domingo Jimenez, MENSAH’s working conditions were so intolerable

   that a reasonable person in Plaintiff’s position would be compelled to resign.

                                                 COUNT I

                                        Disability Discrimination

             74.   Plaintiff re-alleges paragraphs 1 through 73 as if fully set forth herein.

             75.   The conduct of Defendant more particularly alleged above constitutes a violation

   of the Rehabilitation Act, 29 U.S.C. § 794(a), which prohibits the denial of any benefit of
                                                     17
Case 1:20-cv-22876-XXXX Document 1 Entered on FLSD Docket 07/13/2020 Page 18 of 22



   employment, or discrimination by any Executive Agency of the United States, because of a federal

   employee’s disability.

           76.     After Plaintiff requested reasonable accommodations for his disabilities,

   Defendant violated the Rehabilitation Act by: (a) failing to engage in the interactive process with

   Plaintiff; (b) failing to timely respond to the accommodation requests for over eight months; (c)

   improperly denying the requests for accommodations and (d) failing to advise Plaintiff of his EEO

   rights to seek reconsideration of the denial or to challenge the denial under the Rehabilitation Act.

   based

           77.    Defendant’s unlawful conduct in violation of the Rehabilitation Act caused Plaintiff

   to suffer compensatory damages, including, but not limited to, emotional pain and suffering,

   mental anguish and other intangible injuries, and ultimately resulted in Plaintiff’s constructive

   discharge from employment at the end of December 2017.

           WHEREFORE, Plaintiff, THADDEUS MENSAH, prays that this Court will:

           (a)    Declare Defendant’s conduct to be in violation of the Rehabilitation Act;

           (b)    Enjoin Defendant from further engaging in such conduct;

           (c)    Award Plaintiff compensatory damages;

           (d)    Award Plaintiff his costs and reasonable attorney’s fees pursuant to 42 U.S.C. §

                  1988, and;

           (e)    Grant such other and further relief as may be deemed just and proper.

                                               COUNT II

                        Retaliation for Seeking Reasonable Accommodations

           78.    Plaintiff re-alleges paragraphs 1 through 73 as if fully set forth herein.

           79.    The conduct of Defendant more particularly alleged above constitutes a violation

   of the anti-retaliation provisions of the Rehabilitation Act, 29 29 U.S.C. § 794(a), which
                                                    18
Case 1:20-cv-22876-XXXX Document 1 Entered on FLSD Docket 07/13/2020 Page 19 of 22



   incorporates § 12203(a) of the Americans With Disabilities Act and provides “no person shall

   discriminate against an individual because such individual has opposed any act or practice made

   unlawful by this Act.”

          80.     Defendant violated the anti-retaliation provisions of the Rehabilitation Act when,

   following Plaintiff’s initial request for reasonable accommodations in September 2016, his

   supervisor Patricia Benedetti subjected MENSAH to adverse treatment that included, but was not

   limited to: unwarranted scrutiny and criticism of his job performance; inequitable distribution of

   workload; downgrading his annual performance rating to a rating of 1.8 so that he would be

   terminated for poor performance if he did not find an alternative position and verbal harassment.

          81.     The adverse treatment and verbal harassment of MENSAH following his requests

   for reasonable accommodations created a hostile work environment that was sufficiently severe or

   pervasive to alter the terms and conditions of Plaintiff’s employment.

          82.     Defendant’s unlawful conduct in violation of the Rehabilitation Act caused

   Plaintiff to suffer compensatory damages, including, but not limited to, emotional pain and

   suffering, mental anguish and other intangible injuries, and ultimately resulted in Plaintiff’s

   constructive discharge from employment at the end of December 2017.

          WHEREFORE, Plaintiff, THADDEUS MENSAH, prays that this Court will:

          (a)     Declare Defendant conduct to be in violation of the Rehabilitation Act;

          (b)     Enjoin Defendant from further engaging in such retaliatory conduct;

          (c)     Award Plaintiff compensatory damages;

          (d)     Award Plaintiff his costs and reasonable attorney’s fees pursuant to 42 U.S.C. §

                  1988, and;

          (f)     Grant such other and further relief as may be deemed just and proper.



                                                  19
Case 1:20-cv-22876-XXXX Document 1 Entered on FLSD Docket 07/13/2020 Page 20 of 22



                                               COUNT III

                                          Race Discrimination

          83.     Plaintiff re-alleges paragraphs 1 through 73 as if fully set forth herein.

          84.     The conduct of Defendant more particularly alleged above constitutes a violation

   of Title VII, which makes it an unlawful employment practice for an employer to discriminate

   against any employee with respect to compensation, terms, conditions, or privileges of

   employment, because of such individual’s race.

          85.     By engaging in the conduct described herein, Defendant subjected Plaintiff to

   disparate treatment based on his race (black). The adverse treatment to which MENSAH was

   subjected included, but was not limited to: unwarranted scrutiny and criticism of his job

   performance; inequitable distribution of workload; downgrading his annual performance rating so

   that he would be terminated for poor performance if he did not find an alternative position and

   verbal harassment by his supervisor (Patricia Benedetti) and a co-worker (Domingo Antonio

   Jimenez).

          86.     The adverse treatment and verbal harassment of MENSAH based on his race

   resulted in a hostile work environment that was sufficiently severe or pervasive to alter the terms

   and conditions of Plaintiff’s employment.

          87.     Defendant’s unlawful conduct in violation of Title VII caused Plaintiff to suffer

   compensatory damages, including, but not limited to, emotional pain and suffering, mental anguish

   and other intangible injuries and ultimately resulted in Plaintiff’s constructive discharge from

   employment at the end of December 2017.

          WHEREFORE, Plaintiff, THADDEUS MENSAH, prays that this Court will:

          (a)     Declare Defendant’s conduct to be in violation of Title VII;

          (b)     Enjoin Defendant from further engaging in such conduct;
                                                    20
Case 1:20-cv-22876-XXXX Document 1 Entered on FLSD Docket 07/13/2020 Page 21 of 22



          (c)     Award Plaintiff compensatory damages;

          (d)     Award Plaintiff his costs and reasonable attorney’s fees pursuant to 42 U.S.C. §

                  1988, and;

          (e)     Grant such other and further relief as may be deemed just and proper.

                                               COUNT IV

                                    National Origin Discrimination

          88.     Plaintiff re-alleges paragraphs 1 through 73 as if fully set forth herein.

          89.     The conduct of Defendant more particularly alleged above constitutes a violation

   of Title VII, which makes it an unlawful employment practice for an employer to discriminate

   against any employee with respect to compensation, terms, conditions, or privileges of

   employment, because of such individual’s national origin.

          90.     By engaging in the conduct described herein, Defendant subjected Plaintiff to

   disparate treatment based on his national origin (Ghana Africa). The adverse treatment to which

   MENSAH was subjected included, but was not limited to: unwarranted scrutiny and criticism of

   his job performance; inequitable distribution of workload; downgrading his annual performance

   rating so that he would be terminated for poor performance if he did not find an alternative position

   and verbal harassment by his supervisor (Patricia Benedetti) and a co-worker (Domingo Antonio

   Jimenez).

          91.     The adverse treatment and verbal harassment of MENSAH based on his national

   origin resulted in a hostile work environment that was sufficiently severe or pervasive to alter the

   terms and conditions of Plaintiff’s employment.

          92.     Defendant’s unlawful conduct in violation of Title VII caused Plaintiff to suffer

   compensatory damages, including, but not limited to, emotional pain and suffering, mental anguish



                                                    21
Case 1:20-cv-22876-XXXX Document 1 Entered on FLSD Docket 07/13/2020 Page 22 of 22



   and other intangible injuries, and ultimately resulted in Plaintiff’s constructive discharge from

   employment at the end of December 2017.

          WHEREFORE, Plaintiff, THADDEUS MENSAH, prays that this Court will:

          (a)    Declare Defendant’s conduct to be in violation of Title VII;

          (b)    Enjoin Defendant from further engaging in such conduct;

          (c)    Award Plaintiff compensatory damages;

          (d)    Award Plaintiff his costs and reasonable attorney’s fees pursuant to 42 U.S.C. §

                 1988, and;

          (e)    Grant such other and further relief as may be deemed just and proper.

                                        Respectfully submitted,


                                        Christopher C. Sharp
                                        Christopher C. Sharp, Esq.
                                        Fla. Bar No. 996858
                                        Email: charplaw@aol.com
                                        Secondary email: chris@csharplawfirm.com
                                        SHARP LAW FIRM, P.A.
                                        1600 West State Road 84, Suite C
                                        Fort Lauderdale, FL 33315
                                        Telephone: (954) 909-4246
                                        Facsimile: (954) 909-4265
   Dated: July 13, 2020                 Counsel for Plaintiff THADDEUS MENSAH




                                                  22
